Citation Nr: 1046290	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  05-24 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the Veteran's claims on appeal.

In a June 2008 decision, the Board remanded these issues, along 
with the issue of service connection for hearing loss, for 
further development.  The issue of service connection for hearing 
loss was granted by a February 2009 decision, and is therefore no 
longer before the Board.  All requested development having been 
completed as to the other issues, these claims now return to the 
Board.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
currently has any left foot disability related to service, to 
include as secondary to the Veteran's service connected left knee 
disability.

2.  The evidence of record does not show that the Veteran 
currently has any right ankle disability related to service, to 
include as secondary to the Veteran's service connected left knee 
disability.

3.  The evidence of record does not show that the Veteran 
currently has any left ankle disability related to service, to 
include as secondary to the Veteran's service connected left knee 
disability.

4.  The preponderance of the evidence of record indicates that 
the Veteran's current back disability is not related to service, 
to include as secondary to the Veteran's service connected left 
knee disability.



CONCLUSIONS OF LAW

1.  A left foot disability was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  A right ankle disability was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

3.  A left ankle disability was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

4.  A back disability was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in May 2003, July 2003, and January 2005.  These 
documents informed the Veteran of what evidence was needed to 
establish the benefits sought, of what VA would do or had done, 
and of what evidence the Veteran should provide.  Therefore, the 
Board finds that any notice errors did not affect the essential 
fairness of this adjudication, and that it is not prejudicial to 
the Veteran for the Board to proceed to finally decide this 
appeal.  The Veteran was not specifically informed of the law as 
it pertains to effective dates, however, the Board finds this 
results in no prejudice to the Veteran as no claims are being 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   No prejudice has been alleged in the timing of these 
notices, and none is apparent from the record; and the claim was 
readjudicated during the course of this appeal.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a timing 
defect may be cured by the issuance of fully compliant 
notification followed by a re- adjudication of the claim).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
VA medical records and providing the Veteran with a VA 
examination.  Consequently, the Board finds that the duty to 
notify and assist has been satisfied, as to these claims.

The Veteran and his representative contend that service 
connection is warranted for left foot, right and left ankle, and 
low back disabilities.  The Veteran argues that he currently has 
these disabilities either directly related to service, or as 
secondary to the abnormal gait that his service connected left 
knee disability causes him to adopt.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular disease 
or injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247 
(1999).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2009).  
Secondary service connection may be established for a disorder 
which is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection may be presumed for certain chronic diseases, 
such as arthritis, which become manifest to a compensable degree 
within a prescribed period after discharge from service (one 
year), even though there is no evidence of such disease during 
the period of service, provided the Veteran had active service of 
90 days or more.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert.

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for any of these 
disabilities.  Reviewing the relevant evidence of record, the 
Veteran's service treatment records show that he was treated 
several times in service with complaints of both right and left 
ankle sprains, as well as left foot pain, which were treated with 
casting of both ankles.  These records do not show any diagnosis 
of any specific back disability, but do show some treatment for 
back pain, without a diagnosis, in January 1970 and October 1975.  
However, reports of medical examination dated September 1971, 
October 1977, and April 1978 show no findings of any left foot, 
right or left ankle, or back disability.

Subsequent to service, the evidence of record does not show a 
complaint of left foot pain until April 2000, 22 years after his 
separation from service, when he was found to have left foot 
cellulitis, and prescribed medication.  The earliest evidence of 
record subsequent to service showing any complaints of any back 
pain is a December 2004 report of outpatient treatment for the 
Veteran's knee, in which he also reported mild to moderate low 
back pain.  There are no medical records in the Veteran's claims 
file showing any treatment since service for any left or right 
ankle disabilities.

As requested in the Board's remand of June 2008, the Veteran was 
scheduled for VA examinations for all of these disabilities, in 
order to determine their etiology and severity, and examinations 
were conducted in October 2008.  As to the Veteran's claimed left 
foot condition, when he was seen for an examination, the Veteran 
denied that the left foot injury he had in service was currently 
a problem, and he denied any current left foot condition, and in 
fact stated that he did not wish to pursue a claim for a left 
foot condition.

As to the Veteran's left ankle condition, the Veteran reported 
that he had a left ankle strain in service without fracture, 
which resolved with treatment.  He reported that the left ankle 
pain returned several years ago, and the Veteran indicated he 
felt it might be related to an abnormal gait due to his service 
connected left knee condition as well as his remote left ankle 
injury in service.  The Veteran reported daily pain and swelling, 
aggravated by standing or walking.  He reported that he had no 
recent medical treatment for this condition.

As to the Veteran's right ankle condition, the Veteran reported 
injuring his ankle in service during a football game, and 
reinjuring it several times with sprains.  He reported these 
conditions resolved by the time he was discharged from the 
military in 1978, however, for the past several years he had 
again been experiencing right ankle pain and swelling.  The pain 
occurred on a daily basis lasting up to one hour, and was 
aggravated by standing and walking.  The Veteran feels his 
current right ankle problem may be related to an abnormal gait 
from his service connected left knee condition.  Upon 
examination, pain and effusion was noted in both ankles.  The 
right ankle was found to have dorsiflexion of 0 to 15 degrees and 
plantar flexion of 0 to 40 degrees.  The left ankle had 
dorsiflexion for 0 to 15 degrees, and plantar flexion of 0 to 40 
degrees.  There were no findings of arthritis.

As to the Veteran's spine, upon examination, the Veteran stated 
that he believed he had developed chronic low back pain as a 
result of an abnormal gait caused by his service connected left 
knee condition.  The Veteran reported a sharp daily pain worse 
with bending or walking, without radiation or neurological 
symptoms.  Upon examination, the Veteran was found to have a 
normal posture, but an antalgic gait.  Lumbar flattening and 
lordosis were noted. There was no evidence of muscle atrophy or 
abnormal sensation.  Range of motion was 90 degrees of flexion, 
30 degrees of extension, 30 degrees of left and right lateral 
flexion, and 0 to 30 degrees of left and right lateral rotation.  
X-rays of the Veteran's lumbar spine showed straightening of the 
lumbar lordosis suggestive of back muscle spam, and also small 
marginal and anterior osteophytes formation at the L3-4 and L4-5 
levels, along with mild degenerative narrowing of the L5-S1 disc 
space.

The examiner indicated, after a thorough review of the Veteran's 
records and an examination, that he felt the Veteran's left ankle 
condition was less likely than not caused by or a result of 
service, nor was it secondary to the Veteran's service connected 
left knee disability.  In support of this opinion the examiner 
indicated that he had reviewed the Veteran's claims file and felt 
that, because of the length of time between his initial injury in 
the service and the onset of his current symptoms, he does not 
believe that the Veteran's current symptoms are related to his 
left ankle injury in service.  The examiner stated that because 
there was no evidence of a residual ankle injury noted on the 
Veteran's discharge physical, he felt that the Veteran's original 
injury to his left ankle was self limiting and resolved without 
disability by 1978.  Further, he indicated that he did not 
believe that the amount of gait disturbance he observed, as a 
result of the Veteran's service connected left knee disability, 
was responsible for the Veteran's current left ankle condition.   
He pointed out that he found no reference to a significant gait 
disturbance in the available records before the Veteran's left 
knee replacement that would indicate there was a significant gait 
disturbance, therefore he did not feel the Veteran's left ankle 
condition was related to his left knee condition.  The examiner 
indicated that, in his opinion, the Veteran's nonservice 
connected condition of obesity was the most likely cause for his 
current left ankle condition.

The examiner further indicated that it was his opinion that the 
Veteran's right ankle condition was less likely as not caused by 
or a result of any right ankle condition in service, or the 
Veteran's service connected left knee condition.  In support of 
this opinion the examiner indicated that he had reviewed the 
Veteran's claims file and felt that, because of the length of 
time between his initial injury in the service and the onset of 
his current symptoms, he does not believe that the Veteran's 
current symptoms are related to his right ankle injury in 
service.  The examiner stated that because there was no evidence 
of a residual ankle injury noted on the Veteran's discharge 
physical, he felt that the Veteran's original injury to his right 
ankle was a temporary condition with no residual disability, and 
was therefore not related to his current right ankle disability.  
Further, he indicated that he did not believe that the amount of 
gait disturbance he observed, as a result of the Veteran's 
service connected left knee disability, was responsible for the 
Veteran's current right ankle condition.   He pointed out that he 
found no reference to a significant gait disturbance in the 
available records before the Veteran's left knee replacement that 
would indicate there was a significant gait disturbance, 
therefore he did not feel the Veteran's right ankle condition was 
related to his left knee condition.  The examiner indicated that, 
in his opinion, the Veteran's nonservice connected condition of 
obesity was the most likely cause for his current right ankle 
condition.

Finally, the examiner indicated that he did not believe that the 
Veteran's current spine condition was related to service or was 
secondary to any service connected disability.  In this regard, 
he indicated that after having reviewed the Veteran's claims file 
in detail and examining the Veteran, that he did not think the 
Veteran's spine condition was related to service, or to the 
Veteran's service connected left knee disability.  In this 
regard, the examiner noted that there was no evidence in the 
Veteran's service records of any back injury or illness during 
service.  He also noted that the time between the onset of his 
back symptoms and the Veteran's discharge from active military 
service is such that there is no relationship between his current 
back condition and any injuries he did sustain to other body 
parts in service.  Further, the examiner again indicated that 
there was no evidence, in the Veteran's records, or upon 
observation, of a gait disturbance of the amount and degree that 
the examiner would find necessary to cause the Veteran's current 
back condition.  Therefore, the examiner indicated that he did 
not believe that the Veteran's back condition was secondary to 
his service connected left knee condition.  The examiner opined 
that the Veteran's marked nonservice connected obesity was a more 
likely etiology for his current back and spine conditions.

Thus, considering the lack of diagnosis of any chronic right 
ankle, left ankle, foot, or back disability in service, 
considering that the Veteran has had no treatment for any left 
foot or back disability until many years after service, and has 
not had treatment for any ankle disability since service, 
considering that the Veteran currently reports he has no left 
foot disability,  considering the opinion reports from the 
Veteran's October 2008 examinations, and considering all evidence 
of record, the Board finds that the preponderance of the evidence 
of record is against a grant of service connection for any of 
these disabilities.

As the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply, and they must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to service connection for a left foot disability is 
denied.

Entitlement to service connection for a right ankle disability is 
denied.

Entitlement to service connection for a left ankle disability is 
denied.

Entitlement to service connection for a back disability is 
denied.





____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


